Citation Nr: 1716170	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division




ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1956 to September 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran filed his claim for service connection for bilateral hearing loss and tinnitus in December 2012.  In an October 2013 rating decision, the RO denied entitlement to service connection for both issues, stating that neither disability was linked to the Veteran's active service.  The Veteran did not appeal this determination.

The Veteran filed a claim to reopen both claims in May 2015.  In a May 2015 rating decision, the RO reopened the case and continued the denial.  The Veteran filed his Notice of Disagreement (NOD) in March 2016.  The RO issued a Statement of the Case (SOC) in April 2016.  The Veteran filed a VA-9 Form (Formal Appeal to the Board) in May 2016.       

A motion to advance this appeal on the Board's docket has been raised.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 2013, service connection for bilateral hearing loss was denied on the basis that it was not related to the Veteran's active service.  Evidence received since the October 2013 decision includes service personnel records; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.

2.  In an unappealed rating decision dated in October 2013, service connection for tinnitus was denied on the basis that it was not related to the Veteran's active service.  Evidence received since the October 2013 decision includes service personnel records; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2014);     38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for bilateral hearing loss and tinnitus in May 2015.  His claim was previously denied in October 2013.

At the time of the October 2013 denial, evidence of record included VA medical treatment records, a VA examination, and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and additional evidence regarding the circumstances of the Veteran's service. 

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and the appeal is granted to this extent only.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.

The Veteran's October 1956 service entrance examination and September 1958 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.  

The entrance examination only shows a whisper test, and no audiograms.  The exit examination shows both a whisper test and an audiogram.  Here the Board notes that the "whisper test" is not very reliable, and those results do not assist in determining the extent of change in the Veteran's hearing loss levels during his service.  

On a VA audiology examination in October 2013, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to the fact that the Veteran's hearing was normal upon both entrance and separation examinations, with no significant threshold shift in the Veteran's hearing acuity during active service and no evidence of complaints of tinnitus during active service.  The examiner also mentioned that the Veteran's hearing was tested using the whisper test while he was in active service, and that whisper testing showed his hearing to be normal.  The examiner opined that the Veteran's tinnitus was related to his hearing loss. 

In his lay statements, the Veteran related that he was exposed to the noise resulting from ongoing jet engine noise and hazardous noise from driving trucks while he was in active service.  He stated that his hearing problems and tinnitus started while he was in active service, and that he had no hearing protection available to him at that time.  The Veteran has also reported that he was exposed to some hazardous noise after separation from service, as he worked as a fireman for seven years after separation and "did some hunting."  He spent the following 45-50 years as a salesman.  See October 2013 VA examination.  

The October 2013 VA examiner did not discuss the Veteran's assertions that he experienced continuity of symptomatology since active service and that he did not have any hearing protection in service.  Accordingly, the Board finds that an addendum opinion is needed to help determine the etiology of the Veteran's bilateral hearing disability and tinnitus (which is related to the hearing loss disability).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who conducted the October 2013 VA audiological examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:

a) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing disability is related to his active service.

b) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his active service.

2. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


